ON MOTION FOR REHEARING OR REHEARING EN BANC AND/OR CERTIFICATION OF A QUESTION OF GREAT PUBLIC IMPORTANCE

PER CURIAM.
We deny the State’s motions for rehearing or rehearing en banc, but grant its motion to certify a question of great public importance. Accordingly, we certify the *1056following question to be of great public importance:
SHOULD THE DEFINITION OF “CONVICTION” IN FELONY DUI CASES BE IDENTICAL WITH HOW THE TERM IS DEFINED IN STATE V. SNYDER, 673 So.2d 9 (Fla.1996), GIVEN. THE FACT THAT IN BOTH CASES A PRIOR “CONVICTION” IS AN ELEMENT OF THE SUBSTANTIVE OFFENSE AND THE LEGISLATURE INTENDED TO PROTECT THE GENERAL PUBLIC FROM DANGEROUS INSTRUMENTALITIES SUCH AS FIREARMS AND MOTOR VEHICLES IN THE HANDS OF DRUNK DRIVERS?
GUNTHER, GROSS and HAZOURI, JJ., concur.